[ex101firstamendmenttoame001.jpg]
EXHIBIT 10.1 EXECUTION VERSION US_ACTIVE-133570058.6 FIRST AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT This FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT (this “First Amendment”) is entered into as of June 2, 2017, by
and among FEDERAL SIGNAL CORPORATION, a Delaware corporation (“US Borrower”),
FST CANADA INC., an Ontario corporation (“Non-US-Borrower” and collectively with
U.S. Borrower, the “Borrowers” and each a “Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders (“Administrative Agent”) and the Lenders party hereto (the
“Lenders”). RECITALS: A. The Lenders made loans and certain other financial
accommodations to the Borrowers as evidenced by that certain Amended and
Restated Credit Agreement dated as of January 27, 2016, by and among the US
Borrower, certain Foreign Subsidiaries of US Borrower from time to time parties
thereto as Non-US Borrowers, the Administrative Agent and the Lenders party
thereto (as heretofore amended, modified or supplemented, the “Existing Credit
Agreement”). B. The Non-US Borrower became a party to the Existing Credit
Agreement and assumed all of the obligations and liabilities of a Non-US
Borrower thereunder pursuant to that certain Notice of Non- US Borrower and
Assumption Agreement dated as of May 27, 2016, made by the Non-US Borrower in
favor of the Administrative Agent and the Lenders party to the Existing Credit
Agreement. C. Borrowers hereby request and the Administrative Agent and the
Lenders hereby agree, subject to the terms and conditions hereof, to amend the
Existing Credit Agreement to inter alia exercise the Incremental Revolving
Credit Increase (as defined in the Existing Credit Agreement), provided that
Obligations under the Incremental Revolving Credit Increase are to be secured
and guaranteed with the other Extensions of Credit on a pari passu basis. NOW,
THEREFORE, in consideration of the foregoing Recitals, which are hereby
incorporated into this First Amendment and made a part hereof, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: 1. Incorporation of Recitals.
Borrowers hereby represent and warrant to the Lenders that the foregoing
recitals are: (a) true and correct, and (b) an integral part of this First
Amendment. Borrowers and the Lenders hereby agree that all of the Recitals in
this First Amendment are hereby incorporated into and made a part hereof. 2.
Capitalized Terms. Except as otherwise defined in this First Amendment, each
capitalized term used herein shall have the same meaning as that ascribed to it
in the Existing Credit Agreement, and such definitions shall be incorporated
herein by reference, as if fully set forth herein. 3. Incremental Revolving
Credit Increase. US Borrower hereby elects to establish the Incremental
Revolving Credit Increase pursuant to Section 5.13(a)(ii) of the Existing Credit
Agreement in the amount of $75,000,000 and notwithstanding any advance notice
required under the Existing Credit Agreement, having an Increased Amount Date as
of the First Amendment Date (as defined herein). The Revolving Credit Commitment
shall be increased by $75,000,000, and the Revolving Credit Loans, as increased,
shall be evidenced by amended and restated Revolving Credit Notes made by the US
Borrower in favor of each of the Revolving Credit Lenders substantially in the
form attached hereto as Exhibit A.



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame002.jpg]
- 2 - 4. Amendments to Existing Credit Agreement. A. Section 1.1 of the Existing
Credit Agreement is hereby amended by adding the following definitions in the
appropriate alphabetical order: “Anti-Money Laundering Laws” means any and all
laws, statutes, regulations or obligatory government orders, decrees, ordinances
or rules applicable to a Credit Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
the PATRIOT Act and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330). “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor thereto), as in effect from time to time. “First Amendment” means the
First Amendment to the Agreement dated as of the First Amendment Date. “First
Amendment Date” means June 2, 2017. “Write-Down and Conversion Powers” means,
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame003.jpg]
- 3 - Resolution Authority from time to time under the Bail-In Legislation for
the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. B. Section 1.1 of the Existing
Credit Agreement is hereby amended by amending and restating the following
definitions in their entirety as follows: “Alternative Currency Sublimit” means
an amount equal to the lesser of the Revolving Credit Commitment and either (i)
100,000,000 Canadian Dollars or (ii) 20,000,000 Euro, as the case may be. In
either case, the Alternative Currency Sublimit is part of, and not in addition
to, the Revolving Credit Commitment. “Anti-Corruption Laws” means all laws,
rules, and regulations of any jurisdiction applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption,
including, without limitation, the United States Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder and the U.K. Bribery Act 2010
and the rules and regulations thereunder. “Consolidated Interest Coverage Ratio”
means, as of any date of determination, the ratio of (a) Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date to (b) Consolidated Interest Expense paid in cash for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date. “Consolidated Interest Expense” means, for any period, the sum of the
following determined on a Consolidated basis, without duplication, for the US
Borrower and its Subsidiaries in accordance with GAAP, interest expense
(including, without limitation, interest expense attributable to Capital Lease
Obligations and all payment obligations, net of receipts, pursuant to Hedge
Agreements related to Indebtedness) for such period. “Consolidated Total
Indebtedness” means, as of any date of determination with respect to the US
Borrower and its Subsidiaries on a Consolidated basis without duplication, the
sum of all Indebtedness of the US Borrower and its Subsidiaries excluding (i)
commercial letters of credit, (ii) up to $25,000,000 of standby letters of
credit exposure pertaining to workers compensation insurance and (iii) up to
$10,000,000 of performance and warranty bonds and standby letters of credit that
operate as performance and warranty bonds incurred in the ordinary course of
business. Notwithstanding the foregoing, and solely for purposes of calculating
“Consolidated Total Indebtedness”, all net obligations of any Person pursuant to
clause (h) of the definition of “Indebtedness” shall be limited to net
obligations of such Person under any Hedge Agreement that has been terminated
but not paid. “Defaulting Lender” means, subject to Section 5.15(b), any Lender
that (a) has failed to (i) fund all or any portion of the Revolving Credit
Loans, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame004.jpg]
- 4 - the Administrative Agent and the US Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the US Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the US Borrower, to confirm
in writing to the Administrative Agent and the US Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the US Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the US Borrower, each Issuing Lender, the
Swingline Lender and each Lender. “Revolving Credit Commitment” means (a) as to
any Revolving Credit Lender, the obligation of such Revolving Credit Lender to
make Revolving Credit Loans to, and to purchase participations in L/C
Obligations and Swingline Loans for the account of, the Borrowers hereunder in
an aggregate principal amount at any time outstanding not to exceed the amount
set forth opposite such Revolving Credit Lender’s name on the Register, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 5.13) and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame005.jpg]
- 5 - time to time pursuant to the terms hereof (including, without limitation,
Section 5.13). The aggregate Revolving Credit Commitment of all the Revolving
Credit Lenders, after giving effect to the making of any Incremental Revolving
Credit Increase on the First Amendment Date, shall be $400,000,000. The
Revolving Credit Commitment of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(b). C. Section 1.6 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows: SECTION 1.6 References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, Anti-Corruption Laws, Anti-Money Laundering Laws,
the Bankruptcy Code, the Code, the Commodity Exchange Act, ERISA, the Exchange
Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the Investment
Company Act of 1940, the Interstate Commerce Act, the Trading with the Enemy Act
of the United States or any of the foreign assets control regulations of the
United States Treasury Department, shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law. D. The proviso immediately following clause (a)(ii) of
Section 5.13 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows: provided that (1) immediately following the First
Amendment Date, the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$75,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). E. Section 7.1 of the Existing
Credit Agreement is hereby amended by adding the following sentence immediately
following the last sentence thereto: No Credit Party nor any Subsidiary thereof
is an EEA Financial Institution. F. Section 7.20 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows: SECTION
7.20 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. (a) None of
(i) the US Borrower, any Subsidiary or to the Knowledge of the US Borrower any
of their respective directors, officers or



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame006.jpg]
- 6 - employees, or (ii) to the Knowledge of the US Borrower, any agent of the
US Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the Credit Facility, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions or (B) has taken any action, directly or
indirectly, that would result in a violation by such Persons of any Anti-
Corruption Laws. (b) The US Borrower and its Subsidiaries have implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by the US Borrower and its Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions. (c) The US Borrower
and its Subsidiaries, and to the Knowledge of the US Borrower, each director,
officer, employee, agent and Affiliate of the US Borrower and each such
Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions. (d) No
proceeds of any Extension of Credit have been used, directly or indirectly, by
any US Borrower or any of its Subsidiaries in violation of Section 8.16. G.
Clause (h) of Section 8.2 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows: (h) promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable Anti- Money Laundering Laws (including, without limitation, any
applicable “know your customer” rules and regulations and the PATRIOT Act), as
from time to time reasonably requested by the Administrative Agent or any
Lender; and H. Section 8.18 of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows: Section 8.18 Compliance with
Anti-Corruption Laws; Anti-Money Laundering and Sanctions. Each Borrower will
maintain in effect and enforce policies and procedures designed to promote and
achieve compliance by such Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. No borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement or the other Loan Documents will
violate any Anti-Corruption Laws, Anti-Money Laundering Laws or applicable
Sanctions. I. The Existing Credit Agreement is hereby amended by adding a new
Section 12.26 as follows: Section 12.26 Acknowledgement and Consent to Bail-In
of EEA Financial Institutions. Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame007.jpg]
- 7 - Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority. J. Exhibit F
to the Existing Credit Agreement is hereby deleted in its entirety and Exhibit F
attached hereto is substituted therefor. K. Schedule 1.1(b) (Commitments and
Applicable Percentages) of the Existing Credit Agreement is hereby deleted in
its entirety and Schedule 1.1(b) attached hereto is substituted therefor. 5.
Representations, Warranties and Covenants. Each Borrower hereby represents and
warrants to Administrative Agent and the Lenders as of the date hereof as
follows: A. no Default or Event of Default has occurred and is continuing under
the Existing Credit Agreement or any other Loan Document; B. the representations
and warranties of such Borrower in the Existing Credit Agreement and each Loan
Document are true and correct in all material respects as of the date hereof,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty is true and correct in all respects, on and as of the date hereof as
with the same effect as if made on and as of the date hereof (except for any
such representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty made only as of an earlier date that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date); and



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame008.jpg]
- 8 - C. this First Amendment has been duly authorized, executed and delivered
on behalf of such Borrower and this First Amendment constitutes the legal, valid
and binding obligation of such Borrower, enforceable in accordance with its
terms except as enforceability may be limited by applicable bankruptcy,
insolvency or laws affecting creditor’s rights generally and by general
principles of equity. 6. Conditions Precedent. The obligation of Administrative
Agent and the Lenders to enter into this First Amendment is subject to the
following conditions precedent: A. Each Borrower and each Credit Party shall
have entered into, executed and delivered to Administrative Agent a fully
executed original of the documents described on Exhibit B to which it is party;
and B. All reasonable fees and documented out-of-pocket expenses of
Administrative Agent and Wells Fargo Securities, LLC which are required under
the Existing Credit Agreement, this First Amendment or the Loan Documents to be
paid by the Borrowers shall have been paid in full. 7. Waiver of Claims. Each
Borrower hereby acknowledges, agrees and affirms that it currently possesses no
claims, defenses, offsets, recoupment or counterclaims of any kind or nature
against or with respect to the enforcement of the Existing Credit Agreement or
any Loan Document or any amendments thereto (collectively, the “Claims”), nor
does such Borrower now have Knowledge of any facts that would or might give rise
to any Claims. If facts now exist which would or could give rise to any Claim
against or with respect to the enforcement of the Existing Credit Agreement or
any Loan Document, as amended hereby, each Borrower hereby unconditionally,
irrevocably and unequivocally waives to the extent permitted by applicable law
and fully releases any and all such Claims as if such Claims were the subject of
a lawsuit (other than the defense of payment in full), adjudicated to final
judgment from which no appeal could be taken and therein dismissed with
prejudice. 8. Ratification of Existing Credit Documents. From and after the date
hereof, the Existing Credit Agreement and the Loan Documents shall be deemed to
be amended and modified as provided herein, and, except as so amended and
modified, the Existing Credit Agreement and the Loan Documents shall continue in
full force and effect and the Existing Credit Agreement and the applicable
provisions of this First Amendment shall be read, taken and construed as one and
the same instrument. Each Borrower hereby remakes, ratifies and reaffirms all of
its Obligations under the terms of the Existing Credit Agreement and the Loan
Documents and any other document to which it is a party evidencing, creating or
securing the Loans, as of the date hereof after giving effect to the amendments
contained herein including, without limitation, the granting of a security
interest thereunder. On and after the date hereof, the term “Credit Agreement”
used in any document evidencing the Loans shall mean the Existing Credit
Agreement as amended hereby. Nothing in this First Amendment shall constitute a
waiver or relinquishment of (a) any Default or Event of Default under any of the
Loan Documents, (b) any of the agreements, terms or conditions contained in any
of the Loan Documents, (c) any rights or remedies of the Administrative Agent or
any Lender with respect to the Loan Documents, or (d) the rights of the
Administrative Agent or any Lender to collect the full amounts owing to them
under the Loan Documents. 9. Representation by Counsel. Each Borrower hereby
represents that it has been represented by competent counsel of its choice in
the negotiation and execution of this First Amendment; that it has read and
fully understands the terms hereof, that such party and its counsel have been
afforded an opportunity to review, negotiate and modify the terms of this First
Amendment, and that it intends to be bound hereby.



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame009.jpg]
- 9 - 10. Third Party Beneficiary; Consents. Each Borrower hereby represents
that this First Amendment does not violate any provision of any instrument,
document, contract or agreement to which such party is a party, or such Borrower
hereby represents that it has obtained all requisite consents under those third
party instruments prior to entering into this First Amendment. 11. Counterparts.
This First Amendment may be executed in any number of counterparts, and by the
different parties hereto and thereto on the same or separate counterparts, each
of which, when so executed and delivered, shall be deemed to be an original; all
the counterparts for this First Amendment shall together constitute one and the
same agreement. Delivery of a counterpart to this First Amendment by facsimile
or electronic transmission shall constitute delivery of an original counterpart
hereto. 12. Governing Law. This First Amendment and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this First Amendment or any Loan Document
(except, as to any Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of Illinois. 13. Submission to
Jurisdiction. Each of the parties hereto irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, arising out of or in any way relating to this First Amendment or any
Loan Document or the transactions relating hereto or thereto, in any forum other
than the courts of the State of Illinois sitting in Cook County, and of the
United States District Court of the Northern District of Illinois, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such Illinois State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. 14. Waiver of Venue. Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this First
Amendment or any Loan Document in any court referred to in Section 13. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. 15. Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 12.1 of the Existing Credit Agreement. Nothing in this First
Amendment will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. 16. WAIVER OF JURY TRIAL. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B)



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame010.jpg]
- 10 - ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS FIRST AMENDMENT AND THE LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THE REMAINDER OF THIS
PAGE IS INTENTIONALLY LEFT BLANK.



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame011.jpg]
[Signature Page to First Amendment to Amended and Restated Credit Agreement] IN
WITNESS WHEREOF, the parties hereto have executed this First Amendment dated as
of the date first written above. BORROWERS: FEDERAL SIGNAL CORPORATION, as US
Borrower By: /s/ Jennifer L. Sherman Name: Jennifer L. Sherman Title: President
and Chief Executive Officer By: /s/ Svetlana Vinokur Name: Svetlana Vinokur
Title: Vice President, Treasurer and Corporate Development FST CANADA INC., as
Non-US Borrower By: /s/ Svetlana Vinokur Name: Svetlana Vinokur Title: Vice
President and Treasurer



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame012.jpg]
[Signature Page to First Amendment to Amended and Restated Credit Agreement]
ADMINISTRATIVE AGENT, SWINGLINE LENDER, ISSUING LENDER AND LENDER: WELLS FARGO
BANK, NATIONAL ASSOCIATION By: /s/ Brett Rausch __________________ Name: Brett
Rausch Title: Vice President



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame013.jpg]
[Signature Page to First Amendment to Amended and Restated Credit Agreement]
OTHER LENDERS: JPMORGAN CHASE BANK, N.A. By: /s/ Jonathan M. Deck
________________ Name: Jonathan M. Deck __________________ Title: Authorized
Officer__________________



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame014.jpg]
[Signature Page to First Amendment to Amended and Restated Credit Agreement]
LENDER: JPMORGAN CHASE BANK, N.A., TORONTO BRANCH By: /s/ Michael N. Tam
_________________ Name: Michael N. Tam ___________________ Title: Senior Vice
President _______________



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame015.jpg]
[Signature Page to First Amendment to Amended and Restated Credit Agreement]
LENDER: KEYBANK NATIONAL ASSOCIATION By: /s/ Marcel Fournier __________________
Name: Marcel Fournier _____________________ Title: Senior Vice President
________________



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame016.jpg]
[Signature Page to First Amendment to Amended and Restated Credit Agreement]
LENDER: SUNTRUST BANK By: /s/ Carlos Cruz ______________________ Name: Carlos
Cruz ________________________ Title: Vice President ______________________



--------------------------------------------------------------------------------



 
[ex101firstamendmenttoame017.jpg]
[Signature Page to First Amendment to Amended and Restated Credit Agreement]
LENDER: PNC BANK, NATIONAL ASSOCIATION By: /s/ Kristin Lenda
____________________ Name: Kristin Lenda _______________________ Title: Senior
Vice President ________________



--------------------------------------------------------------------------------



 